Title: To Benjamin Franklin from the Comte de Grasse, 28 January 1783
From: Grasse, François-Joseph-Paul, comte de
To: Franklin, Benjamin


	Paris Rüe du faubg St. honnoré No. 4 Le 28. Janvier 1783.
Permettez, Monsieur, que J’ay l’honneur De faire a Votre Execellence mon sincere Compliment Sur la Signature des preliminaires De la Paix & Sur l’Independance Reconnue & Definitive Des Etats unis De l’amerique. J’ose me flatter que Votre Execelence Sera plus Convaincüe De la sastifaction que J’ay Ressentie De Ce grand Evenemement que Je ne puis La luy Exprimer Par la Part Essentielle que J’ay le Bonheur D’avoir a L’action qui l’avait Decidé Depuis la fin De 1781.
Je Desirois Temoigner le meme Sentiment a Son Excelence M. le president Du Congrés, si vous voulez Bien avoir la Bonté de vous charger De ma lettre. J’ose Esperer que Ce Second hommage De mon Respect Pour votre Republique ne luy Sera pas moins agreable que Celuy que Je luy a Rendu a york-town. Je voudrois qu’Il me fut Permis D’y joindre un De mes memoires Sur Le Combat naval Du 12 avril, Pour luy Prouver, que quoiqu’Il n’ait En Rien Retardé la Paix, & la Reconnoissance De la Souveraineté De la Republique americaine, Elle ne Scauroit Sans Injustice m’attribuer la Cause De Cet Echec, tout Infructueux qu’Il a Eté Pour Ses Enemis & m’assurer par là la plenitude De Son Estime. Il Doit m’Etre Permis D’avoir cette ambition.

J’ay l’honneur D’Etre avec Respect De votre Excelence Le tres humble & Tres obeissant serviteur
Le Comte DE Grasse
 
Notation: Le Comte de Grasse Paris 28 Janvr. 1783.
